Per Curiam : Appellee, the Chicago and Northwestern Railway Company, filed objections to the road and bridge tax levied upon its property in the town of Aurora. The objections were sustained by the county court and the collector appeals. On the hearing it was agreed that the objections in this case were the same as in the case of People v. Chicago, Burlington and Quincy Railroad Co. (ante, p. 112,) and that the cases might be heard together and the same proof offered in both. A comparison of the records in the two cases shows that so far as the legal questions are concerned the two are identical. The bill of exceptions in this case fails to show that any objections were made or exceptions preserved to the finding or judgment of the court. For the reasons given in the case against the Chicago, Burlington and Quincy Railroad Company this judgment is affirmed. Judgment affirmed.